772 N.W.2d 386 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Curtis Lamar MUNSON, Defendant-Appellant.
Docket No. 139422. COA No. 292353.
Supreme Court of Michigan.
September 28, 2009.

Order
On order of the Court, the application for leave to appeal the July 7, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., would grant leave to appeal for the reasons set forth in her opinion in People v. Idziak, 484 Mich. 549, ___ N.W.2d ___ (2009).
MICHAEL F. CAVANAGH, J., would grant leave to appeal to reconsider People v. Idziak, 484 Mich. 549, ___ N.W.2d ___ (2009).